IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-81,552-02


                           IN RE TERRY GLENN HARRIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 2010-544-C1A IN THE 19th DISTRICT COURT
                           FROM MCLENNAN COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 19th District Court of McLennan County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

McLennan County, is ordered to file a response, which may be made by submitting the record on

such habeas corpus application, submitting a copy of a timely filed order which designates issues to

be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating
                                                                                                    2

that Relator has not filed an application for a writ of habeas corpus in McLennan County. Should

the response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.

Filed: June 3, 2015
Do not publish